Case 1:18-cv-00614-LO-MSN Document 361 Filed 10/15/19 Page 1 of 2 PageID# 8137



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

                                                    )
  JANE DOE,                                         )
                                                    )
          Plaintiff,                                )
                                                    )
  v.                                                )        Case No. 1:18-cv-614 (LOG/MSN)
                                                    )
  FAIRFAX COUNTY SCHOOL BOARD,                      )
                                                    )
          Defendant.                                )
                                                    )

                         NOTICE OF INTENT TO OPPOSE MOTION

        Defendant Fairfax County School Board opposes Plaintiff’s motion (ECF No. 354) to

 reconsider the Court’s denial of her new trial motion; the School Board will be filing a brief in

 opposition. The School Board further objects to Plaintiff’s filing the juror interview (ECF No.

 357), which is inadmissible and flouts the Court’s prior order (ECF No. 335), restricting the

 interview in accordance with Federal Rule of Evidence 606(b). The School Board plans to file a

 motion to strike that filing simultaneously with its brief in opposition to Plaintiff’s motion.

        The School Board does not object to Plaintiff’s request (ECF No. 356) to waive oral

 argument on her motion. Should the Court wish to hear oral argument, however, counsel for the

 School Board are not available on Friday, October 18, 2019, but would be available on October

 25. That hearing date, should the Court wish to entertain oral argument, would occur before the

 October 28 deadline for Plaintiff to note an appeal to the Fourth Circuit from the final judgment

 rendered on September 27, 2019.




                                                   1
Case 1:18-cv-00614-LO-MSN Document 361 Filed 10/15/19 Page 2 of 2 PageID# 8138



                                              Respectfully submitted,

                                              FAIRFAX COUNTY SCHOOL BOARD

                                              By:    /s/
                                              Stuart A. Raphael (VSB No. 30380)
                                              Sona Rewari (VSB No. 47327)
                                              Andrea R. Calem (admitted pro hac vice)
                                              HUNTON ANDREWS KURTH LLP
                                              2200 Pennsylvania Avenue, NW
                                              Washington, DC 20037
                                              Telephone: (202) 955-1500
                                              Facsimile: (703) 918-4018
                                              srewari@HuntonAK.com
                                              sraphael@HuntonAK.com
                                              acalem@HuntonAK.com

                                              Counsel for Defendant
                                              Fairfax County School Board


                                      CERTIFICATE OF SERVICE

        I certify that on October 15, 2019, I electronically filed this document with the Clerk of

 the Court using the CM/ECF system, which will send a notification of such filing (NEF) to

 counsel of record for all Parties.



                                                            /s/
                                               Stuart A. Raphael (VSB No. 30380)




                                                 2
